Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected on the ground of nonstatutory double patenting over claims 1-11 of U. S. Patent No. 10,993,381 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “a cultivation system comprising: one or more rectilinear cells filling two dimensional space where each cell has a series of walls; a plant growing container for cultivating the plant in each of the one or more cells; one or more vertical lighting elements; and a horizontal lighting element”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,2 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lewis (US 2012/0281413).
For claim 1, Lewis teaches a cultivation system comprising:
one or more rectilinear cells (100) filling two dimensional space where each cell has a series of walls (144,124,134) that are vertical cages or mesh that hold a set of branches of a plant in a trained or splayed position via a set of securements;
a plant growing container ([0021] indicates there are pot rings (194,196,192) to contain plant growing containers) for cultivating the plant in each of the one or more cells;
one or more vertical lighting elements (169,179) positioned in the one or more cells providing uniform illumination along a vertical axis of the plant; and
a horizontal lighting element (189) positioned above the canopy of the plant.
For claim 2, Lewis further teach wherein the vertical lighting elements (169,179) and the horizontal lighting elements (189) are one or more of: high pressure sodium, metal halide, ceramic metal halide, compact fluorescent; T12, T8, T5, high output T5 fluorescent tubes and bulbs; plasma, mercury vapor, light emitting diode (LED) (see abstract), duel arc bulbs, double ended bulbs, light emitting ceramic (LEC), incandescent, halogen, or gaseous discharge.
For claims 9 and 10, Lewis further teach wherein the plant growing container further comprises a growing medium and wherein the growing medium is at least one of pea gravel, coco coir, perlite, grow rocks, clay, soil, water, grow cubes, and mats (implicit within Lewis’s cultivation system).
For claim 11, Lewis teaches wherein the one or more cells have the series of walls arranged in at least one of triangular, square and a polyhedral shapes (see Figure 1).
For claim 12, Lewis further teach placing a plant in a growth container and positioning the growth container in a cell (inherently performed within Lewis’s cultivation system); splaying the branches of the plant and securing the branches to the series of walls of the cell (inherently performed within Lewis’s cultivation system); adjusting the one or more vertical lights to provide uniform illumination to a vertical axis of the plant (inherently performed within Lewis’s cultivation system); and illuminating the canopy of the plant with the horizontal light (inherently performed within Lewis’s cultivation system).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2012/0281413).
For claim 3, Lewis discloses most of the claimed invention except for mentioning wherein the vertical cages are formed of at least one of plastic   fencing, steel fencing, concrete remesh, string, or wire.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the vertical cages so as to form the cages of at least one of plastic fencing, steel fencing, concrete remesh, string, or wire, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Lewis.  
	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2012/0281413) in view of Ariano (US 8196347).
For claims 4 and 5, as described above, Lewis discloses most of the claimed invention except for mentioning wherein the vertical cages are hung from a ceiling and a series mounts in the ceiling where a set of vertical supports are adapted to screw into or snap into the mounts to support the vertical cages.  
However, it is noted that Ariano teaches the use of mounting means (131,111) to vertically support vertical cages (13,23) onto vertical supports/ceiling (22,21), which has a similar function to the series mounts as claimed the Applicant, in a plant cultivating environment.
Therefore, it would have been obvious to one of ordinary skill in the art to use either the mounting means of Ariano or Applicant’s series mounts as claimed, since to do so would merely replace one old and well known mounting means with another art functional equivalent mounting means so as to vertically support vertical cages in a plant cultivating environment.
	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2012/0281413) in view of Chen (US 7222454).
For claim 6, as described above, Lewis discloses most of the claimed invention except for a nutrient application system.
Chen teaches that it is old and well known in the art to provide a cultivation system comprising a nutrient application system (10).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation system of Lewis so as to include a nutrient application system, in a similar manner as taught in Chen, so as to automate the operation of watering to plants.
For claim 7, Lewis as modified by Chen (emphasis on Chen) further teach wherein the plant growing container and the nutrient application system is one of: undercurrent systems, ebb and flow systems, flood tables, buckets (18), nursery pots (18), bags, plastic bags, fabric bags (smartpots), nutrient film techniques, mpb bucket system, net pots, or mesh pots.
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2012/0281413) in view of Finnerty et al. (US 2015/0264871).
For claim 8, as described above, Lewis discloses most of the claimed invention except for environmental controls that control temperature, humidity, carbon dioxide levels, oxygen levels, temperatures at one or more fruit sites on the plant, and entry and exhaust of air in the one or more cells.
Finnerty et al. teach that it is old and well known in the art to provide a cultivation system comprising environmental controls that control temperature (see [0049],[0050]), humidity (see [0050]), carbon dioxide levels (see [0020],[0049],[0050]), oxygen levels (see [0052],[0057]), temperatures at one or more fruit sites on the plant, and entry and exhaust of air in the one or more cells.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation system of Lewis so as to include environmental controls, in a similar manner as taught in Finnerty et al., so as to automate the operation of cultivating plants.
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2012/0281413) in view of Schloesser et al. (US 2005/0252076).
For claim 13, as described above, Lewis discloses most of the claimed invention except for the steps of training growth of the plant and selective pruning of the plant and removal of excess fan leaves.
Schloesser et al. teach that it is old and well known in the art to provide a method of cultivating plants wherein the method comprising training growth of the plant and selective pruning of the plant and removal of excess fan leaves (see [0004],[0005],[0011]). 
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lewis so as to include the method comprising training growth of the plant and selective pruning of the plant and removal of excess fan leaves, in a similar manner as taught in Schloesser et al., so as to increase and improve the overall plants’ yield.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Stewart, Jr. (US 8925246) teaches a plant trellis cage system having a plant growing container therein.
	The prior art Bostdorff (US 2013/0263503) teaches a lighting system for plants having a trellis support and a plurality of lights.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644